Citation Nr: 1437302	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-38 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE


Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from August 30, 1974 to November 21, 1974 with 48 days lost during that period.  He also had service with the Army National Guard of Pennsylvania with a period of active duty for training (ACDUTRA) and advanced individual training from March 2, 1981 to September 4, 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, October 2013 and March 2014 the Board remanded the claim for additional development.  

The issue of entitlement to service connection for traumatic brain injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

The Veteran's left ear hearing loss pre-existed his ACDUTRA service and was not aggravated by service; the most probative evidence is against a finding that hearing loss in either ear is related to active service.  


CONCLUSION OF LAW

The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 101(24), 106, 1110, 1111, 1112, 1113, 1131, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in in January 2006 and March 2006 letters.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also finds that all relevant facts have been properly developed, and that  all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, and private and VA treatment records have  been obtained.  Also, pursuant to the Board remand directives, the AOJ sent correspondence to the Veteran and requested that he complete and return Authorization and Consent to Release Information forms for any relevant private treatment records not already in the claims file; however, the Veteran failed to respond.  In addition, the Veteran was provided with an appropriate VA examination and addendum opinions were obtained.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24);   38 C.F.R. § 3.6(a), (d). 

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are considered as noted. 38 C.F.R. § 3.304(b).  History of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b) (1).

A pre-existing disease or injury will be found to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase 
in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  Evidence of the Veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  A temporary or intermittent flare-up of a pre-existing disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder has not been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Board notes the Veteran is service connected for scars of the leg related to the same incident during ACDUTRA that he alleges caused his hearing loss.  Thus,     the period of ACDUTRA in July 1997 constitutes active service.  However, the presumptions of soundness, aggravation, and service connection for a chronic condition do not apply to any other periods of ACDUTRA or INACDUTRA. Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current hearing loss is due to trauma incurred in an immersion heater explosion that threw him backwards in July 1997.  The Veteran's service treatment records document an explosion in July 1997 as the Veteran described and show that he lost consciousness as a result of the blast when he hit a tree.  Another July 1997 document confirms that the injury occurred while he was on ACDUTRA with the Army National Guard.  He was released to light duty for five days.  

In this case, the medical evidence shows that during the course of the claim, the Veteran has been shown to have bilateral hearing impairment as defined by VA regulation.  38 C.F.R. § 3.385.  Having determined that the Veteran has a current disability, the remaining question before the Board is whether the current condition is related to active service. 

The Veteran's service treatment records contain audiometric testing that produced varying results.  In an Army National Guard report of medical history dated in March 1980, the Veteran denied any hearing loss or ear trouble and identified his usual occupation as factory worker.  An enlistment medical examination report dated in March 1980 contained audiometric testing that showed the puretone thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 20, 20, and 20 decibels; and in the left ear were 20, 10, 10, 20, and 55 decibels.  Accordingly, left ear hearing loss for VA purposes was shown at that time.  

In a June 1981 report of medical history, he again denied a history of hearing loss  or ear trouble and identified his usual occupation as mill worker.  Audiometric examination findings recorded in June 1981 medical examination report were listed as 20 decibels across all frequencies from 500 to 4000 Hertz both ears.  

During his Army National Guard service he underwent additional audiometric examinations twice before the July 1997 injury.  Audiometric findings in May 1990 at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 5, 10, 15, and 20 decibels; and in the left ear were 15, 10, 10, 30, and 80 decibels, consistent with left ear hearing loss for VA purposes.  

Audiometric findings in January 1994 at the puretone thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 15, 10, 10, 5, and 10 decibels; and in the left ear were 15, 0, 0, 5, and 65 decibels.  He reported a perceived hearing loss in a January 1994 report of medical history, and a summary of defects following audiometric testing indicated that he had high frequency hearing loss in both ears.  It was also noted that he worked as a saw operator.

In a February 1999 report of medical history the Veteran denied hearing loss, ear trouble, or head injury.  Audiometric examination in February 1999, after the explosion, at the puretone thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 20, 20, 10, 20, and 60 decibels; and in the left ear were 35, 10, 15, 35, and 85 decibels.  These findings are consistent with bilateral hearing impairment as defined by VA regulation.  38 C.F.R. § 3.385.   

Upon review of the record, the Board notes the Veteran does not contend and there is no evidence suggesting that his hearing loss arose during his 1974 period of active service or 1981 period of ACDUTRA.  Rather, he contends that it is the result of the immersion heater explosion in July 1997.  However, as noted above, the Veteran had hearing loss pursuant to 38 C.F.R. § 3.385 in the left ear shown on service examinations prior to July 1997.  Thus, the Board finds that the left ear hearing loss disability existed prior to his July 1997 period of ACDUTRA.  The record does not reflect that the Veteran had a hearing loss disability in the right ear prior to his July 1997 period of ACDUTRA.  Accordingly, the presumption of soundness attaches to the right ear, but not the left ear.  

Further, there is no audiological report showing that hearing loss disability in either ear arose during a period of ACDUTRA.  Thus, competent evidence of a nexus between the current hearing loss and active service is necessary.  The question of whether a nexus exists has been addressed by several VA examination reports.  

The Veteran was afforded a VA audiological examination in July 2006 in which the examiner discussed the in-service audiological testing.  While current audiometric testing results were consistent with bilateral hearing loss for VA purposes within   the meaning of 38 C.F.R. § 3.385, the examiner opined that the Veteran was malingering and purposely exaggerating the degree of his hearing loss because speech reception thresholds were not commensurate with the pure tone air conduction responses, and acoustic reflexes were present at all frequencies tested.  She explained that they would be absent if behavioral thresholds were accurate.      In addition, the examiner reported that distortion product otoacoustic emissions (DPOAEs) testing yielded essentially normal responses below 3000 Hertz bilaterally, and DPOAE responses would be absent if the behavioral responses were accurate.  In conclusion, the examiner did not render medical opinions regarding the etiology of the Veteran's claimed hearing loss because she judged the reliability of the test results as poor for the reasons explained.

On VA audiology consult in June 2009, the Veteran reported recreational noise exposure from hunting without hearing protection.  Testing revealed possible malingering.  There was normal hearing in both ears in the speech frequencies; however, hearing acuity in the high frequencies could not be confirmed due to numerous exaggerated responses.  

On VA audiology examination in November 2011, the Veteran reported onset of  his hearing problems following the July 1997 injury that occurred while on ACDUTRA.  He related 20 years of noise exposure with use of hearing protection, during his military career.  He reported two to three months of civilian noise exposure in a plastic factory and then for a couple of months in a wood factory, with use of hearing protection.  The Veteran endorsed recreational noise exposure as a hunter without use of hearing protection.  He also related a history of familial hearing loss.  On audiological examination the puretone thresholds at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 10, 25, and 80 decibels in the right ear, and 20, 20, 40, 75, and 105 decibels in the left ear.  The Veteran's speech recognition was 100 percent in right ear and 96 percent in the left ear.  The test results were determined to be valid.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

Following a review of the claims file and an examination of the Veteran, the examiner concluded that the Veteran's left ear hearing loss did not pre-exist service as she found the hearing thresholds in 1981 and 1985 were within normal limits.  She went on to state that hearing loss was noted in 1990 and 1994.  She noted the Veteran's loss appeared to fluctuate with left ear hearing loss noted in 1980 but not in 1981 or 1985, then was worse in 1990 than in 1994.  She further stated that the Veteran had normal hearing for the right ear in 1980, 1981, 1985 and 1994.  The examiner opined that the Veteran's hearing loss was less likely than not due to noise exposure in service.  

An addendum opinion was obtained in November 2013.  Following a review of the claims file, the examiner opined that it was less likely as not that any current hearing loss disability was etiologically related to the July 1997 heater explosion during ACDUTRA wherein he hit his head.  The examiner explained that a review of the records showed the Veteran's hearing loss fluctuated during service and preceded the July 1997 explosion as it was documented in 1990 and 1994.    

In April 2014, the VA examiner rendered an addendum opinion wherein she reiterated that a review of the claims file showed that it is less likely as not that any current hearing loss disability was etiologically related to the July 1997 heater explosion during ACDUTRA because Veteran's left ear hearing loss was noted prior to the explosion, and the Veteran's hearing fluctuated throughout the years, which explained the threshold shift noted in 1999.   

Upon review of the record, the Board concludes that the competent and probative evidence is against a finding that the Veteran's current hearing loss disability is related to service.  Here, the only medical opinions addressing a relationship between the Veteran's current hearing loss and active service are against the claim.  There is no medical opinion of record linking the Veteran's hearing loss in either ear with active service, to include the immersion heater explosion occurring during a period of ACDUTRA in July 1997.  

While the Veteran contends that his hearing loss was caused or aggravated by the immersion heater explosion, as a lay person, the Veteran has not shown that he    has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of his hearing loss disability is not capable of lay observation and requires medical expertise to determine.  Accordingly, his opinion as to the etiology of his hearing loss, or whether any preexisting hearing loss was aggravated by service,     is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.  

In summary, the record does not reflect and the Veteran does not contend that his hearing loss is related to his 1974 period of service or 1981 period of ACDUTRA.  The Veteran's left ear hearing loss was noted prior to his period of ACDUTRA in 1997 and no other period of ACDUTRA or INACDUTRA qualifies as active service.  Thus, the presumption of soundness does not attach with respect to the left ear.  There is no medical evidence showing the Veteran's hearing loss in the left ear worsened during a period of ACDUTRA nor competent evidence of any right ear hearing loss arising during active service or a period of ACDUTRA.  Additionally, the only medical opinions of record are against a finding that the Veteran's current hearing loss disability in either ear is related to service.  Finally, the Veteran's 1974 service was noted to be only one month and five days due to time lost, and his July 1997 period of active service did not last for a period of 90 days.  Thus, the presumptive provisions under 38 C.F.R. §§ 3.307 and 3.309(a) are not for application.  In any event, there is no competent evidence showing hearing loss manifested to a compensable degree during the year following discharge from a period of active service.  Accordingly, the preponderance of the probative evidence is against the claim, and service connection is denied. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine, but the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Service connection for hearing loss is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


